  Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 1 of 31 PageID #: 1



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF DELAWARE


KIRA YOUNG, on behalf of herself and all
others similarly situated,
                                                        CASE NO.
                 Plaintiff,
       v.
                                                        CLASS ACTION
Chase Bank USA, N.A., JP Morgan Chase                   COMPLAINT
Bank, N.A. and JP Morgan Chase & Co.,
                                                        JURY TRIAL
                 Defendants.                            DEMANDED


      Plaintiff, Kira Young, on behalf of herself and all others similarly situated,

sues Defendants, Chase Bank USA, N.A., J.P. Morgan Chase Bank, N.A. (referred

to collectively as “Chase”), and alleges:

                                INTRODUCTION
      1.     Plaintiff asserts this action pursuant to Fed. R. Civ. P. 23, on behalf of

herself and all others similarly situated throughout the United States, for damages

and other relief arising from Chase’s routine practice of charging interest on credit

card accounts on transactions that are fully paid by the billing period due date.

      2.     Chase, like other major credit card companies, provides consumers an

interest-free period, also called a grace period, to pay off new purchases;

specifically, if new purchases are paid off in full by the payment deadline for the

billing cycle in which they occur, there will be no interest assessed on such

purchases. This grace period is promised to consumers in both their Chase Credit



                                            1
   Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 2 of 31 PageID #: 2



Card Agreement and in the disclosures on the back of consumers’ monthly

statements. In reality, Chase routinely denies consumers the grace period on new

purchases to which they are promised.

      3.     In fact, without informing accountholders, Chase’s true policy is only

to provide a grace period on new purchases for accountholders who have paid off

their balances in full for two prior months. In other words, for all but a select

group of accountholders who pay in full, Chase takes away the interest-free grace

period on all purchases.

      4.     Indeed, when a consumer has not paid off her statement balance in

full, Chase charges interest on all new purchases from the moment they are made

(with no grace period) simply because other, prior purchases were not paid off in

full. No reasonable consumer would expect this to be so and nowhere is the

counterintuitive practice disclosed by Chase.

      5.     Plaintiff and other reasonable consumers understand the general rule

that when making a purchase with a credit card, they will be hit with interest

charges on purchase if they do not pay for those purchases, in full, by the next

billing statement’s due date.

      6.     Chase’s credit card contracts affirm these commonsense

understandings, but Chase’s actual practice does not. Chase customers who pay off




                                           2
  Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 3 of 31 PageID #: 3



new purchases, in full, in a given month are often shocked to find that they are still

charged interest on those same purchases.

      7.     Chase affirmatively misrepresents and omits in its contracts with

consumers that they may be forced to pay interest on new purchases that are paid

in full by the statement payment deadline. Chase’s contracts and disclosures state,

and lead reasonable consumers like Plaintiff to believe, that consumers who pay

off new purchases in full by the due date for the billing cycle will not be charged

interest on such purchases.

      8.     Plaintiff and members of the class were improperly charged interest

on amounts that were fully paid by the statement due date, contrary to their

reasonable expectations and the express terms of Chase’s contract with consumers.

      9.     This practice is not only a breach of contract, it is also unfair and

deceptive.

      10.    Plaintiff and other Chase customers have been injured by Chase’s

practices. On behalf of themselves and the putative class, Plaintiff seeks damages

and restitution for Chase’s breach of contract. Additionally, Plaintiff seeks an

injunction to prevent Chase from continuing to engage in its illegal practices.

                                     PARTIES

      11.    Plaintiff, Kira Young, is a citizen and resident of Columbus, Ohio and

has had a credit card with Chase at all times material hereto.



                                           3
    Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 4 of 31 PageID #: 4



       12.   Defendant Chase Bank USA, N.A. is a federal bank incorporated

under the laws of the State of Delaware. Chase is the second largest credit card

issuer in the United States and has approximately $131.23 billion in outstanding

credit card loans to consumers. 1

       13.   Defendant JPMorgan Chase Bank, N.A. is a national association with

its principal office located at 1111 Polaris Pkwy, Columbus, Ohio 43240.

       14.   Both Chase Bank USA, N.A. and JPMorgan Chase Bank, N.A. are

wholly owned subsidiaries of JPMorgan Chase & Co., a massive financial services

company principally located in the City and State of New York. JP Morgan Chase

& Co. is incorporated in Delaware. Its New York headquarters is located at 270

Park Avenue, New York, NY.

                            JURISDICTION AND VENUE
       15.   This Court has original jurisdiction pursuant to the Class Action

Fairness Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has

original jurisdiction because the aggregate claims of the putative class members

exceed $5 million, exclusive of interest and costs, and at least one of the members

of the proposed class is a citizen of a different state than Chase.




1
  Robert Harrow, Largest U.S. Credit Card Issuers: 2017 Market Share Report,
ValuePenguin (Jun. 27, 2017), https://www.valuepenguin.com/largest-credit-card-
issuers.

                                           4
   Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 5 of 31 PageID #: 5



       16.   This Court has personal jurisdiction over the Defendants because

Chase Bank USA, N.A. is based in and incorporated in this District. Chase Bank

USA, N.A. and the other Chase Defendants have consented to jurisdiction by

registering to conduct business in the state; maintaining sufficient minimum

contacts in Delaware; and otherwise intentionally availing themselves of the

markets within Delaware through promotion, sale, marketing, and distribution of

their financial products and services, which renders the exercise of jurisdiction by

this Court proper and necessary as Chase is “at home” in Delaware.

       17.   Venue is likewise proper in this district pursuant to 28 U.S.C. § 1391

because Chase Bank U.S.A., N.A. is incorporated in this District and because a

substantial part of the events giving rise to Plaintiff’s claims occurred within this

District.

                           FACTUAL ALLEGATIONS

       A.    Chase’s Contract Promises Consumers No Interest on Amounts
             that are Paid In Full by the Billing Cycle Due Date
       18.   Consumers understand that when they use their credit card to make a

purchase, interest will not be assessed on that new purchase if they pay it off in full

by the payment deadline of the billing cycle in which the purchase occurs. Indeed,

consumers are accustomed to—and indeed almost all major credit cards offer—a

“grace period” for consumers to pay off new charges before they are assessed

interest.


                                           5
  Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 6 of 31 PageID #: 6



      19.    Like other credit card issuers, Chase expressly promises consumers

they will receive an interest-free grace period on all purchases, so long as those

purchases are paid off before the end of the monthly grace period.

      20.    Chase’s Credit Card Agreement specifically promised Plaintiff and

other class members an “Interest-Free Period (also called Grace Period) on

Purchases,” described as:

                • The interest-free period is the time when you
                  are not charged interest on new purchases.

                • Your account is in an interest-free period when
                  you pay your New Balance as shown on your
                  statement every month by the due date and time.
                  During this period, you will not pay interest on
                  purchases.

                   […]

                • We do not charge interest on any part of the
                  purchase balance that you pay while your account
                  is in an interest-free period.

Ex. A (Plaintiff’s Agreement), at 6 (emphasis added).

      21.    Thus, pursuant to the Credit Card Agreement, Chase may not charge

interest on purchase balances that the customer pays in full before the statement

due date.

      22.    Chase reiterates its promise not to charge interest during the grace

period on the back of its monthly credit card statements. The disclosure on the

back of the statements reads as follows:

                                           6
   Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 7 of 31 PageID #: 7



             How To Avoid Paying Interest On Purchases:… If
             you pay your account in full each billing period by the
             date and time due, no interest is charged on new
             purchases month to month. Also, we will not impose
             interest charged on any portion of a purchase balance you
             repay while that balance is subject to an interest-free
             period…

Ex. B (Plaintiff’s February Monthly Statement) (emphasis added).

      23.    Together, Chase’s disclosures to consumers make clear that new

purchases will not be charged interest if those new purchases are paid off by the

billing cycle’s due date.

      24.    But Chase does not honor this promise to consumers. Instead,

Chase provides no grace period on new purchases paid in full by the billing cycle’s

due date, simply because other, prior purchases were not paid off in full in the past.

Chase fails to clearly disclose this practice in any of its customer agreements.

      B.     Chase’s Actual Practice
      25.    If a consumer makes a $100 purchase on her Chase credit card, and

she pays off that entire balance by the due date of her next statement, she will pay

no interest on that purchase because of the grace period promised by Chase.

Indeed, if she pays her statement balance in full every month, she will enjoy an

interest-free grace period on all her purchases and never pay interest charges.

      26.    But if, during one month, she does not pay her statement balance in

full, she is in for an unpleasant surprise.



                                              7
  Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 8 of 31 PageID #: 8



      27.    Here’s how Chase’s undisclosed practice actually works. Without

notifying consumers, Chase eliminates the grace period for all new purchases if a

consumer does not pay off her entire statement balance in a given month. If a

consumer leaves even $1 on her account balance after a billing period due date,

Chase eliminates the grace period for all subsequent new purchases—even for new

purchases fully paid off by the next billing cycle’s due date.

      28.    In other words, with a Chase card, keeping a balance into the next

billing cycle means there is no grace period on your new purchases during that

cycle. Chase affirmatively represents the opposite— affirmatively represents that it

will not charge interest on new transactions if a consumer pays their statement in

full for the month by the due date, and that it will only charge interest on unpaid

amounts.

      C.     There is Significant Confusion Among Chase’s Customers
      29.    There is virtually no way for accountholders to uncover this reality,

without advanced accounting skills. That is because interest charges and

calculations are performed behind the scenes, with very little indication of how the

calculations are performed on the statements issued by Chase.

      30.    Chase is well aware that consumers do not understand the complexity

of its machinations, and cannot figure them out from card statements, and yet it

still wrote confusing and ambiguous disclosures describing its grace period policy.



                                          8
    Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 9 of 31 PageID #: 9



       31.    This is true even though the Consumer Financial Protection Bureau

(“CFPB”) has warned that consumers are confused by practices just like the one

Chase uses:

              Regaining a grace period is another source of complexity
              as “trailing interest” comes into play. Trailing interest
              occurs when customers are assessed interest between the
              beginning of the billing cycle and the date on which they
              make payment in full. For consumers who pay their
              credit card balance in full each month, the grace period is
              a very simple concept to understand: they simply need to
              know when they must make payment to avoid an
              assessment of interest. But for consumers who revolve
              their balance, it is uncertain whether they understand
              that – unlike transactors -- they will be assessed interest
              on the unpaid balance from the beginning of the billing
              cycle and on new purchases made in the billing cycle
              and future billing cycles from the moment of a
              purchase until the consumer qualifies for the grace
              period again. And for consumers seeking to pay off their
              balance, it is unclear if they understand the potential for
              trailing interest. Disclosing these complexities in a clear
              manner is quite challenging.2

       32.    Indeed, the CFPB has received numerous complaints from Chase

customers who had no idea they would not receive a grace period on new

purchases even if they pay off their balance in full by the due date, merely because

of a prior unpaid balance. The following excerpts from consumers’ complaints to




2
 Consumer Financial Protection Bureau, “CARD Act Report: A review of the
impact of the CARD Act on the consumer credit card market,” Oct. 1, 2013, p. 84
available at https://files.consumerfinance.gov/f/201309_cfpb_card-act-report.pdf .

                                           9
    Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 10 of 31 PageID #: 10



the CFPB illustrate the yawning gap between Chase’s policies and consumers’

understanding of Chase’s policies:

              I had an approximately {$1800.00} balance on my
              account in XX/XX/XXXX, which I paid off in full before
              the due date. I thought that took care of the credit card. I
              happened to check back online to make sure the balance
              was paid off, and found they had charged me an
              additional {$30.00} interest after I paid off the balance.
              When I called, they said because I didn't call and ask
              them the balance, that was normal to charge interest on
              the balance during the month of XX/XX/XXXX that
              hadn't been billed, yet. I have never had a credit card
              charge extra interest after a balance is paid. I told
              them that made no sense, and they said it is the way they
              do business. I feel that is the same as charging interest on
              top of interest and should not be legal. I want my
              {$30.00} returned. I canceled the card, telling them I did
              not wish to do business with a company like that.
              …
              I piad off my balance in full on XX/XX/XXXX statement
              and i see a charge for interest fee that I don't understand.
              They give a reason of revolving balance for last month
              but make no sense to me on this statement. I understand
              on XX/XX/XXXX Statement I didn't pay in full and
              carry a small amount over to XX/XX/XXXX statement
              that dont explains why they charge this amount of
              interest fee from last month. Yes I used the card on the
              month but the charge balances and interest should be pay
              on next month not charge me early within the statement
              period.3

3
  Complaints were taken from the CFPB’s Consumer Complaint Database,
available at https://www.consumerfinance.gov/data-research/consumer-
complaints/. The CFPB describes its database as follows: “Each week we send
thousands of consumers’ complaints about financial products and services to
companies for response. Those complaints are published here after the company

                                          10
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 11 of 31 PageID #: 11



            …

            My credit card contract stipulated that I would incur no
            interest charges if balances are paid in full by the
            statement due date. I mistakenly short paid my
            XX/XX/XXXX statement by {$120.00} and saw interest
            charges on my XX/XX/XXXX statement for {$33.00}.
            Knowing that it was my fault, I paid the interest charges
            and full open balance before the specified due date. My
            XX/XX/XXXX statement reflected additional interest
            charges of {$55.00}. When I called the credit card
            company to discuss the issue, I was given a very
            fragmented explanation about how the interest was
            calculated and that the XX/XX/XXXX statement was
            reflecting interest for XX/XX/XXXX purchases. In the
            end, I am paying {$88.00} in interest charges for short
            paying my XX/XX/XXXX statement by {$120.00}. The
            representative could provide no explanation as to why the
            interest charges were excessive. In addition, the
            representative refused to remove the charges or
            compromise. I understand that the interest is calculated
            daily and compounding occurs, but something is not right
            here.
            …

            I have a Chase XXXX card. Per the agreement, I should
            not be charged interest if I pay my balance in full before
            the due date. Even when I pay my balance in full before
            the due date, Chase still charges interest and refuses to
            explain why they have charged interest in violation of the
            agreement or provide the interest calculation. I manage
            credit cards for a large company and have never had
            these issues with other credit card companies. I will be
            closing the card as a result of these issues with Chase.



responds or after 15 days, whichever comes first. By adding their voice, consumers
help improve the financial marketplace.” Emphasis was added to the complaints
above.

                                        11
Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 12 of 31 PageID #: 12



          …

          In XXXX of this year I accidentally failed to pay
          {$18.00} on a total credit card bill of {$5300.00}. (I pay
          my credit card bill in full every month so this was an a
          one-time oversight. ) On XXXX XXXX , 2017 Chase
          charged me {$22.00} in interest for the {$18.00}
          underpayment. I complained to the company, Chase, but
          they refused to reverse the charge. To be charged this
          amount of interest on such a small unpaid balance is
          usurious, even if the rules allow them to do what they
          did. I went ahead and paid the full amount due of
          {$3300.00}, which included the {$22.00} in interest. I
          assumed that this payment in full would prevent future
          interest charges. Much to my surprise, on my XXXX
          XXXX , 2017 statement they charged me another
          {$31.00} in interest. Again this charged stemmed from a
          slight-of-hand where they are allowed to charge interest
          on the average collected balance in months following the
          underpayment. I complained today and was told that they
          would credit back the {$31.00} in interest. I would like
          the remaining {$18.00} refunded and more importantly I
          would like there to be a regulation promulgated to ban
          this type of usurious behavior.

          …
          On XX/XX/XXXX I paid my Chase credit card bull in
          full. On XX/XX/XXXX an interest charge of {$52.00}
          was added to my XXXX balance account. I 've contacted
          Chase and they claim it is an interest charge on the
          balance due. My card was paid in full and I had a XXXX
          balance.
          …

          We have been holders of the Amazon credit card (Chase)
          for many years. Over the past 10 years or so, we have
          paid every monthly balance in full AND on time, and
          have accrued no interest. On the XXXX statement, the
          balance due was {$1800.00}, and I inadvertently paid


                                      12
Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 13 of 31 PageID #: 13



          only {$1600.00}, leaving a balance of {$170.00}. On the
          XXXX statement, we were charged {$21.00} interest for
          the shortage. By my reckoning, that amounted to about
          145 % annual interest for the shortage. We then paid
          everything that was due, plus the interest, plus a few
          dollars just to be certain and ON TIME! On the XXXX
          statement, Chase charged us {$38.00} for a fully paid
          balance! Their answer to me was that since we were short
          the previous month, they had a right to charge interest
          whether it was due or not. I requested the interest be
          waived, and they said it simply ca n't be done. Is n't this
          usury?

          …
          My account statement for a Chase Credit Card was due
          on XXXX XXXX in the amount of {$1700.00}. I
          processed the payment in full on XXXX XXXX XXXX
          day prior to the due date in the amount of {$1700.00}.
          The back of the statement states and I quote " If you pay
          your account in FULL each billing period by the due date
          and time due, NO INTEREST is charged on new
          purchases month to month ''. I call this evening and
          question why when I paid my account balance in full per
          my last statement was I charged {$25.00} interest. I was
          told that is the interest due from the XXXX of the month
          until such time I paid my balance on the XXXX. That is
          contradictory to the information listed on the back of
          their statement. He then proceeds to tell me that if I pay
          the new balance in full with the interest charge by the due
          date I will not be charged any further interest. That is
          exactly what I did last month but yet am charged interest.
          I am forwarding this information to legal counsel as well
          as it appears there is "double dipping '' occurring and
          they feel the consumer won't question this. If a statement
          balance is paid in full by the due date it is paid in full. At
          this rate you would never pay the card off as they would
          continue to generate interest monthly unless you
          overpaid.

          …

                                       13
Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 14 of 31 PageID #: 14



          We paid off our monthly balance on our Southwest miles
          card from Chase and were still charged interest on the
          next month 's bill. I was informed this is because of a
          residual interest. Where if you carry a balance one
          month, you have to pay off at least two months in a row
          to not have interest. The part that bothers me is that the
          statement says How to Avoid Interest "If you pay your
          account in full each billing period by the date and time
          due, no interest is charged on new purchases month to
          month.'' I found this very misleading. The Chase person
          said, yes, of course, it says "each" which means "all'' or at
          a minimum two months in a row. This seemed crazy to
          me. So I think Chase should be required to say. How to
          avoid interest? Never carry a balance. If you do carry a
          balance for even one month, it will take you at least two
          months of fully paying off your bill before Chase will
          stop charging you interest.

          …

          I have a Chase credit card, and have it for 8+ years. I
          always pay my statement balance in full, and therefore
          am never charged interest. However, this past month, I
          did not pay my full statement balance. This left a
          difference of {$140.00} subject to interest charges.
          However, on the following month 's bill, my statement
          said {$820.00} was subject to interest charging. I called
          Chase to get an explanation. They could not provide an
          explanation, but credited my account for the full amount
          of interest I was charged. This makes me worry that
          Chase -- a large financial institution with a history of
          deception practices -- may be overcharging consumers. I
          consider my knowledge of finances to be above-average.
          But I fear that the typical consumer would not raise any
          issue, and then be overcharged for interest they should
          not be paying. I would appreciate someone investigating
          this potential abusive practice.
          …



                                       14
Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 15 of 31 PageID #: 15



          This is an issue with Chase credit cards regarding
          payment in full and continued interest charges. My
          XXXX statement ( XXXX/XXXX/16 ) with a due date of
          XXXX/XXXX/16 showed the balance due to be
          {$6700.00} I sent a check in the amount of {$6700.00}
          to pay off my bill. My XXXX statement arrived showing
          a posted payment of {$6700.00} on XXXX/XXXX/16
          and a New Balance of {$44.00} due on
          XXXX/XXXX/16. This charge posted to my account on
          XXXX/XXXX/16. When I called Customer Service to
          inquire about the charge I was told ( not very politely )
          that I am charged a " very valid interest charge ''. When I
          asked for a Manager, I was sent to XXXX XXXX in
          central Florida who again told me she can not waive the
          fee because it was a valid charge. Frankly, I was spoken
          to as if I never paid my bills and I was not worthy of any
          good faith. I am confused about the policy and unhappy
          with the treatment of card holders and wonder why such
          a big bank is willing to lose loyal card holders over such
          a small discrepancy. I am also confused as to why the
          reps and managers I spoke with gave me a very different
          answer regarding interest than the question and answer i
          found on the Chase web site when I searched for an
          explanation of interest charges. This is what I found :
          Question : How can I avoid paying interest? Answer :
          You wo n't pay interest charges on credit card purchases
          if you pay your New Balance every month by the due
          date end time. This is called the interest-free period on
          purchases. Balance transfers, checks, cash advances, and
          overdraft advances do n't have an interest-free period. On
          these transactions you pay interest on the balance until
          they are fully paid. I am hoping you will review my
          complaint and waive the questionable " valid finance
          charges '' of {$44.00} Thank you for your time.
          Sincerely,

          …

          I paid off my Chase Freedom credit card in full AND I
          still got charged interest! They said it was because I


                                      15
Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 16 of 31 PageID #: 16



          needed to pay off my credit card in full two months in a
          row, to not accrue interest. That 's the first time I 've ever
          been told that!!!
          …

          I missed one month of paying the card balance in full (
          XXXX XXXX ) - I paid the following month ( XXXX
          XXXX ) in full, which included interest for the unpaid
          balance in XXXX , but they still charged me interest on
          the XXXX XXXX bill based upon the unpaid balance
          from the XXXX bill - even though there was no
          outstanding balance from the XX/XX/XXXX bill.

          …
          I do n't know if I misunderstand something here, but it I
          just discovered that the Chase Credit Card Ink is charging
          me interest for purchases just recently, in the last few
          days conducted. Here 's what happened : ( My Ink card
          billing cycle is mid-month to mid-month ) In early
          XXXX I made a purchase for {$1600.00}. On XXXX the
          statement came ( Closing date is XXXX, payment due
          date XXXX ). I paid $ XXXX.- dollars on XXXX before
          the due date leaving a balance of {$810.00} unpaid. It is
          my understanding as well as that all other credit cards do
          such, that the interest charged will be on the residual due
          balance from the XXXX cycle. In XXXX as recent as
          XXXX, one day before the closing date of the XXXX
          statement cycle I made some business related purchases
          of around $ XXXX.- in the time frame of XXXX to
          XXXX. When I got the XXXX statement around XXXX
          XXXX I see on it an interest charge of {$110.00}. That
          ca n't be I thought, {$110.00} in interest charges for a
          residual balance of {$810.00}!? That would amount at an
          annual 29.99 % charged applied p. Month to an annual
          interest of {$1300.00}!!! That would amount to 359.88
          % in interest!!! Looking in the back of the statement on
          the last page it says under -31 days billing-. " Balance
          subject to interest rate {$4500.00} '' .... Wait a minute!
          What calculation is that? I just got the statement and it

                                        16
Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 17 of 31 PageID #: 17



          will be due by XXXX! I called Chase Credit Card Ink
          customer support and like them I recorded the
          conversation. Rather unfriendly, curt and dismissive I
          was told by a supervisor that if every month the balance
          is not paid in full interest applies immediately to the
          current running balance AND INCLUDING ALL NEW
          PURCHASES. WHAT? I never heard of such a thing. I
          asked several people and all unanimously said that ca n't
          be, that 's why there is a " grace '' period, and in my case
          the stated 31 day billing cycle. Further attempts to clarify
          this with Chase yielded nothing except ignorant. arrogant
          and irrelevant answers.

          …
          Hello, I paid off everything on my credit card bill. Even
          though I did so, they charged me the usual interest fee I
          owed, when in debt. On my new bill, they still want to
          charge me interest. Even though I do not owe them
          anything except for my few new charges. I have
          contacted them about this via secure message through
          their website. It seems that I can not contact them
          anymore. I also asked to cancel my card. No response. I
          need help. Thank you

          …

          I paid my Chase Amazon credit card in total on XXXX
          XXXX and they charged me interest XXXX. I called and
          asked for them to drop the interest charge since the credit
          card bill was paid in full and I have XXXX credit cards
          with Chase. They refused - how are customers supposed
          to feel they are financial paid off if the credit card
          companies continue to bill them interest. I have not used
          that card since I paid if off

          …

          I have a XXXX Rewards credit card with Chase. I use it
          for all my purchases and have always paid it off 100
          percent every month. A typical month is about


                                       17
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 18 of 31 PageID #: 18



             {$2500.00}. Two months ago, my bill was higher
             because of a XXXX. I paid about {$3600.00} of a
             {$3900.00} bill. The next month I was billed {$20.00} in
             interest for the {$340.00} I did n't pay. I was expecting
             an interest bill of {$3.00} or {$4.00}. ( Interest is 15
             percent. ) They told me I was billed interest on my
             average daily balance, which they said was about
             {$1600.00}. I didn't like it and thought it was unfair, but
             I paid it. I paid the next month 's bill in full, including the
             {$340.00}. When I received my bill for this month, I was
             charged {$31.00} in interest even though I had paid the
             entire bill in full! I was furious for an entire Saturday
             afternoon and honestly felt like I had been the victim of
             fraud. I still feel that way. I called Chase and the woman
             agreed to take off the {$31.00} in interest after a
             prolonged conversation because she said I had been a
             good customer. She said the {$31.00} in interest carried
             over from the {$340.00} balance that I had already paid.
             So basically, I was charged {$52.00} of interest for
             {$340.00} I did not pay for one month. This is just usury
             and unfair credit card practices. I hope you will look into
             it. Thank you.
      33.    In recognition that eliminating the grace period on new purchases

based on a prior unpaid balance is a counterintuitive concept for most consumers,

other credit card issuers carefully word their agreements with consumers so as to

clearly disclose the process. For example, Citibank explicitly says:

             To get a grace period on purchases, you must pay the
             New Balance by the payment due date every billing
             cycle. If you do not, you will not get a grace period
             until you pay the New Balance for two billing cycles in
             a row.

(emphasis added).

      34.    Additionally, Bank of America explicitly states:


                                           18
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 19 of 31 PageID #: 19




             PAYING INTEREST – We will not charge interest on
             Purchases on the next statement if you pay the New
             Balance Total in full by the Payment Due Date, and you
             had paid in full by the previous Payment Due Date.

(emphasis added).

      35.    In other words, Citibank and Bank of America choose to tell their

customers in plain English how the grace period works for new purchases. Chase,

on the other hand, obscures the grace period mechanism for new purchases behind,

at best, confusing disclosures that nowhere clearly state that consumers lose the

grace period on all future transactions merely because of a prior unpaid balance.

      36.    In sum, Chase is not authorized by contract to charge interest on

amounts that are paid in full by the statement due date, but it has done so and

continues to do so.

      D.     Plaintiff was Unlawfully Charged Interest on New Purchases
             That Were Paid in Full During the Billing Cycle They Were Made
      37.    About 13 years ago, Plaintiff opened a credit card account with Chase.

This was her first credit card.

      38.    Ms. Young’s credit card agreement specifically promised an interest-

free grace period on all new purchases paid in full by the billing cycle’s due date.

See Exhibit A.

      39.    The monthly credit card statements that Ms. Young received

reaffirmed Chase’s equipment to not charge interest during the grace period on


                                          19
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 20 of 31 PageID #: 20



new purchases. See Exhibit B (redacted copy of Ms. Young’s statements from

December 2018-March 2019).

      40.    On January 7, 2019, Plaintiff made a new purchase on her Chase

credit card in the amount of $56.67. Her credit card billing cycle ended on January

22, 2019, and Chase issued a bank statement specifying the due date for payments

as February 19, 2019.

      41.   Plaintiff paid her entire statement balance, which included the new

purchases and a prior balance, by making two payments posted on February 10 and

February 13, 2019, before the payment’s due date.

      42.   However, without Young’s knowledge, Chase had not given her a

grace period on her new purchases, even though she paid them in full by the billing

cycle’s due date, and in fact charged interest on those purchases. Chase has never

reimbursed her for the improperly-charged interest.

                            CLASS ALLEGATIONS
      43.   Plaintiff brings this action on behalf of herself and all others similarly

situated pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action

satisfies the numerosity, commonality, typicality, adequacy, predominance and

superiority requirements of Rule 23. The proposed Nationwide Class is defined as:

            All Chase credit card account holders who were charged
            interest on new purchases that were paid in full before
            the due date of the billing cycle in which they were
            made.


                                         20
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 21 of 31 PageID #: 21



      44.      Excluded from the Class are Chase, its subsidiaries and affiliates, its

officers, directors and member of their immediate families and any entity in which

Defendants have a controlling interest, the legal representatives, heirs, successors

or assigns of any such excluded party, the judicial officer(s) to whom this action is

assigned, and the members of their immediate families.

      45.      Plaintiff reserves the right to modify or amend the definitions of the

proposed Class if necessary, before this Court determines whether certification is

appropriate.

      46.      This case is properly brought as a class action under Fed. R. Civ. P.

23(a) and (b)(3), and all requirements therein are met for the reasons set forth in

the following paragraphs.

      47.      Numerosity under Fed. R. Civ. P. 23(a)(1). The members of the Class

are so numerous that separate joinder of each member is impracticable. Upon

information and belief, and subject to class discovery, the Class consist of

thousands of members or more, the identity of whom are within the exclusive

knowledge of and can be ascertained only by resort to Chase’s records. Chase has

the administrative capability through its computer systems and other records to

identify all members of the Class and the amount of interest paid by each Class

member, and such specific information is not otherwise available to Plaintiff.




                                           21
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 22 of 31 PageID #: 22



      48.    Commonality under Fed. R. Civ. P. 23(a)(2). There are numerous

questions of law and fact common to the Class relating to Chase’s business

practices challenged herein, and those common questions predominate over any

questions affecting only individual Class members. The common questions

include, but are not limited to:

             a)     Whether Chase improperly charged interest on new purchases

      that were paid in full before the due date;

             b)     Whether Chase improperly charged interest before it was

      contractually authorized to do so;

             c)     Whether Chase abused its contractual discretion to charge

      interest on amounts that were paid in full before the due date;

             d)     Whether Chase developed and engaged in unlawful practices

      that mischaracterized or concealed its true practices as they pertain to

      charging interest on amounts that were paid in full before the due date; and

             e)     Whether Plaintiff and other members of the Class have

      sustained damages as a result of Chase’s assessment and collection of

      interest charges on transactions from the day they were made and the proper

      measure of damages.




                                           22
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 23 of 31 PageID #: 23



      49.    Typicality under Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are

typical of the claims of the other Class members in that they arise out of the same

wrongful business practice by Chase, as described herein.

      50.    Adequacy of Representation under Fed. R. Civ. P. 23(a)(4). Plaintiff

is an adequate representative of the Class in that she has a Chase credit card and

has suffered damages as a result of Chase’s assessment and collection of improper

interest charges. In addition:

             a)     Plaintiff is committed to the vigorous prosecution of this action

      on behalf of herself and all others similarly situated and has retained

      competent counsel experienced in the prosecution of class actions and, in

      particular, class actions on behalf of consumers against financial institutions;

             b)     There is no hostility of interest between Plaintiff and the

      unnamed Class members;

             c)     Plaintiff anticipates no difficulty in the management of this

      litigation as a class action; and

             d)     Plaintiff’s legal counsel have the financial and legal resources

      to meet the substantial costs and legal issues associated with this type of

      litigation.

                                          23
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 24 of 31 PageID #: 24



      51.    Predominance under Fed. R. Civ. P. 23(b)(3). The questions of law

and fact common to the Class as set forth in the “commonality” allegation above

predominate over any individual issues. As such, the “commonality” allegations

are restated and incorporated herein by reference.

      52.    Superiority under Fed. R. Civ. P. 23(b)(3). A class action is superior

to other available methods and highly desirable for the fair and efficient

adjudication of this controversy. Since the amount of each individual Class

member’s claim is very small relative to the complexity of the litigation and since

the financial resources of Chase are enormous, no Class member could afford to

seek legal redress individually for the claims alleged herein. Therefore, absent a

class action, the Class members will continue to suffer losses and Chase’s

misconduct will proceed without remedy. In addition, even if Class members

themselves could afford such individual litigation, the court system could not.

Given the complex legal and factual issues involved, individualized litigation

would significantly increase the delay and expense to all parties and to the Court.

Individualized litigation would also create the potential for inconsistent or

contradictory rulings. By contrast, a class action presents far fewer management

difficulties, allows claims to be heard which might otherwise go unheard because

of the relative expense of bringing individual lawsuits, and provides the benefits of

adjudication, economies of scale and comprehensive supervision by a single court.



                                          24
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 25 of 31 PageID #: 25



      53.    All conditions precedent to bringing this action have been satisfied

and/or waived.

                          FIRST CLAIM FOR RELIEF
                              (Breach of Contract)
                             (On Behalf of the Class)
      54.    Plaintiff incorporates the preceding allegations by reference as if fully

set forth herein.

      55.    Plaintiff and the Class formed a contract with Chase. The terms of that

contract include the promises and affirmations of fact made by Chase in the Credit

Card Agreement as described above.

      56.    Specifically, Chase customers were promised a grace period on new

purchases when they paid their purchase balances in full before the due date.

      57.    Chase breached the express terms of the account documents by

charging interest to Plaintiff and the Class on new purchases that were paid in full

before the due date.

      58.    No contract provision authorizes Chase to charge interest on new

purchases that are paid in full before the due date.

      59.    Therefore, Chase breached the terms of its account documents by

charging Plaintiff and class members interest on amounts that were paid in full

before their due date.




                                          25
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 26 of 31 PageID #: 26



      60.    Plaintiff and members of the Class have performed all, or

substantially all, of the obligations imposed on them under the contract.

      61.    Plaintiff and members of the Class have sustained damages as a result

of Chase’s breach of the contract.

                        SECOND CLAIM FOR RELIEF
            (Breach of the Covenant of Good Faith and Fair Dealing)
                            (On Behalf of the Class)
      62.    Plaintiff incorporates the preceding allegations by reference as if fully

set forth herein.

      63.    Plaintiff and the Class formed a contract with Chase. The terms of that

contract include the promises and affirmations of fact made by Chase in the Credit

Card Agreement as described above.

      64.    Under Delaware law, good faith is an element of every contract

pertaining to the assessment of interest charges. Whether by common law or

statute, all such contracts impose upon each party a duty of good faith and fair

dealing. Good faith and fair dealing, in connection with executing contracts and

discharging performance and other duties according to their terms, means

preserving the spirit – not merely the letter – of the bargain. Put differently, the

parties to a contract are mutually obligated to comply with the substance of their

contract in addition to its form. Evading the spirit of the bargain and abusing the




                                          26
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 27 of 31 PageID #: 27



power to specify terms constitute examples of bad faith in the performance of

contracts.

      65.    Subterfuge and evasion violate the obligation of good faith in

performance even when an actor believes their conduct to be justified. Bad faith

may be overt or may consist of inaction, and fair dealing may require more than

honesty. Examples of bad faith are evasion of the spirit of the bargain, willful

rendering of imperfect performance, abuse of a power to specify terms, and

interference with or failure to cooperate in the other party’s performance.

      66.    Chase has breached the covenant of good faith and fair dealing in the

contract through its policies and practices as alleged herein.

      67.    Specifically, Chase harms consumers by abusing its contractual

discretion to assess interest charges and to interpret certain contract provisions in a

way in which no reasonable consumer would anticipate.

      68.    Chase uses its contractual discretion to cause consumers to pay

interest on amounts that were paid in full by the due date.

      69.    Plaintiff and members of the Class have performed all, or

substantially all, of the obligations imposed on them under the account documents.

      70.    Plaintiff and members of the Class have sustained damages as a result

of Chase’s breach of the covenant of good faith and fair dealing.


                          THIRD CLAIM FOR RELIEF

                                          27
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 28 of 31 PageID #: 28



(Violation of Delaware’s Consumer Fraud Act, Del. Code Ann. tit. 6, §§ 2511
                              through 2584)
                          (On Behalf of the Class)
      71.    Plaintiff incorporates the preceding allegations by reference as if fully

set forth herein.

      72.    This cause of action is brought on behalf of Ms. Young and the Class

pursuant to Del. Code Ann. tit. 6, § 2525. Delaware’s Consumer Fraud Act

protects consumers “unfair or deceptive merchandising practices in the conduct of

any trade or commerce in part or wholly within this State.” Del. Code Ann. tit. 6, §

2512. Pursuant to § 2513,

             [t]he act, use or employment by any person of any
             deception, fraud, false pretense, false promise,
             misrepresentation, or the concealment, suppression, or
             omission of any material fact with intent that others rely
             upon such concealment, suppression or omission, in
             connection with the sale, lease or advertisement of any
             merchandise, whether or not any person has in fact been
             misled, deceived or damaged thereby, is an unlawful
             practice.
      73.    Del. Code Ann. tit. 6, § 2525 permits any consumer injured by a

violation of § 2513 to bring a civil action, including a class action, for damages and

injunctive relief.

      74.    Plaintiff Young is informed and believes, and based on such

information and belief, alleges that Chase committed unfair and deceptive business

acts and/or practices in violation of Del. Code Ann. tit. 6, § 2513.




                                          28
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 29 of 31 PageID #: 29



      75.    Chase has, at all material times, provided Plaintiff and the Class a

grace period to pay their credit card balances. This grace period was promised to

Plaintiff and the Class in both their Chase Credit Card Agreement and in the

disclosures on the back of their monthly statements. But unlike other major credit

card companies, Chase fails to tell consumers they can lose their grace period on

all future transactions by failing to pay off their balance in full in a prior month. As

a result, and contrary to Chase’s representations, Ms. Young and the Class were

charged interest on new purchases that were paid in full by the due date.

      76.    These acts and practices are unfair and deceptive in material respects,

offend public policy, are immoral, unethical, oppressive and unscrupulous.

      77.    As a direct and proximate result of Chase’s unfair and deceptive acts

and practices, Ms. Young and the Class have suffered injury by incurring interest

charges for credit card balances that were paid in full by their due date.

      78.    Ms. Young and the Class would not have incurred these interest

charges if Chase’s acts and practices with regard to charging interest on its

customers’ credit card balances were not unfair and deceptive.

      79.    Based on the foregoing, Ms. Young and the Class are entitled to all

remedies available pursuant to §§ 2522 and 2523, including, but not limited to,

compensatory relief and injunctive relief.

                              PRAYER FOR RELIEF



                                           29
  Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 30 of 31 PageID #: 30



         WHEREFORE, Plaintiff and the members of the Class demand a jury trial

on all claims so triable and judgment against Chase as follows:

         A.   An order certifying that this action may be maintained as a class

action, that Plaintiff be appointed Class Representative and Plaintiff’s counsel be

appointed Class Counsel;

         B.   Declaring that Chase’s policies and practices to be wrongful, unfair,

and unconscionable;

         C.   Ordering an injunction for Chase to immediately cease the wrongful

conduct set forth above and to be enjoined from conducting business via the

unlawful and unfair business acts and practices complained of herein;

         D.   Restitution of all interest charges paid to Chase by Plaintiff and the

Class as a result of the wrongs alleged herein in an amount to be determined at

trial;

         E.   Actual and punitive damages in an amount to be determined at trial;

         F.   Pre-judgment interest at the maximum rate permitted by applicable

law;

         G.   Costs and disbursements assessed by Plaintiff in connection with this

action, including reasonable attorneys’ fees pursuant to applicable law;

         H.   Granting such other relief as the Court deems just and proper.

                          DEMAND FOR JURY TRIAL



                                           30
 Case 1:19-cv-01026-MN Document 1 Filed 06/03/19 Page 31 of 31 PageID #: 31



      Plaintiff and all others similarly situated hereby demand trial by jury on all

issues in this complaint that are so triable as a matter of right.


Dated: June 3, 2019                      ROSENTHAL, MONHAIT & GODDESS, P.A.
                                         /s/ P. Bradford deLeeuw
                                         P. Bradford deLeeuw (No. 3569)
                                         919 N. Market Street, Suite 1401
                                         Wilmington, DE 19801
                                         (302) 656-4433
                                         bdeleeuw@rmgglaw.com
OF COUNSEL:

Nicholas A. Migliaccio, Esq.
Jason S. Rathod, Esq.
Migliaccio & Rathod LLP
412 H Street N.E., Ste. 302
Washington, DC 20002
Tel: (202) 470-3520

Jeffrey Kaliel, Esq.
Sophia Gold, Esq.
KALIEL PLLC
1875 Connecticut Avenue, NW, 10th Floor
Washington, DC 2009
Tel: (202) 350-4783
jkaliel@kalielpllc.com
sgold@kalielpllc.com




                                           31
